DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “arranged in a first grid oriented in a first direction” and “gate electrodes arranged spaced apart in a second grid … the second grid being oriented in a second direction” renders the claim indefinite as the specific structure corresponding to the limitation cannot be determined. In light of Fig. 1B, the limitations will be interpreted as “long axes of the active areas are substantially parallel to a first direction” and “long axes of the gate electrodes are substantially parallel to a second direction”. Claims 2-5 depend from claim 1 and are therefore correspondingly indefinite. 
Regarding claim 5, the limitation “each of the first and second active regions is configured for finFET technology” renders the claim indefinite as it is unclear what the limitation requires structurally. For purposes of examination the limitation will be interpreted as “each of the first and second active regions comprises a plurality of fins”.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, claim 6, from which claim 8 depends, requires that the first gate extension be “substantially rectangular” (see Spec at [0067] and Fig. 3D corresponding to this limitation), while claim 8 requires that the first gate extension have first and second portions with different widths (see Figs. 3A-3C) preventing the first gate extension from having the substantially rectangular shape. Claims 9-13 depend from and inherit the dependency issue of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergendahl (U.S. PGPub 2014/0191296).
Regarding claim 6, Bergendahl teaches a first active region extending in a first direction (Fig. 6A, [0039], group 141 of fins 111-113, extending in a vertical direction); a second active region extending in a second direction and the second direction is substantially perpendicular (Fig. 6A, [0039], group 142, 115-116, extending in a vertical direction); a first gate structure extending in the second direction, wherein the first gate structure comprises a first gate electrode and a first gate extension, the first gate electrode extends beyond a boundary of the first active region in a top view, toward the second active region, and the first gate extension is substantially rectangular (Fig. 7A, 411, [0041]); a second gate structure extending in the second direction, wherein the second gate structure comprises a second gate electrode and a second gate extension, the second gate electrode extends beyond a boundary of the second active region in a top view, toward the first active region, the second gate extension is substantially rectangular, and the first gate electrode is aligned with the second gate electrode (Fig. 7A, 412, [0041]); a third gate structure extending in the second direction, wherein the first gate structure comprises a third gate electrode and a third gate extension, the third gate electrode extends beyond a boundary of the first active region in a top view, toward the second active region, and the third gate extension is separated from the first gate electrode in the first direction (Fig. 7A, 413, [0041]).
Regarding claim 14, Bergendahl teaches wherein a width of the first gate extension in the first direction is substantially equal to a width of the first gate electrode in the first direction along an entirety of the first gate extension (Bergendahl, Fig. 7A).
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (U.S. PGPub 2006/0097294).
Regarding claim 15, Yamashita teaches a first active region extending in a first direction (Fig. 1, 7B5, [0065], first direction is horizontal); a second active region extending in the first direction, the first active region is separated from the second active region in a second direction substantially perpendicular from the first direction (Fig. 1, 7A5, [0065], second direction is vertical); a first gate structure extending in the second direction, wherein the first gate structure comprises a first gate electrode and a first gate extension, the first gate electrode extends beyond a boundary of the first active region in a top view, toward the second active region, and the first gate extension comprises a first portion having a first width in the first direction and a second portion having a second width in the first direction, wherein the second width is different from the first width (Fig. 1, lower portions of gate electrodes 5D-5F); and a second gate structure extending in the second direction, wherein the second gate structure comprises a second gate electrode and a second gate extension, the second gate electrode extends beyond a boundary of the second active region in a top view, toward the first active region, and the second gate extension comprises a third portion having the first width in the first direction and a fourth portion in the second direction (Fig. 1, upper portion of gate electrodes 5A-5C, third/fourth portions analogous to first/second portions of first gate extension).

    PNG
    media_image1.png
    2470
    1848
    media_image1.png
    Greyscale

 
Regarding claim 16, Yamashita teaches wherein sidewalls of the first portion are aligned with sidewalls of the third portion (Fig. 1).
Regarding claim 17, Yamashita teaches wherein sidewalls of the second portion are aligned with sidewalls of the fourth portion (Fig. 1).
Regarding claim 18, Yamashita teaches wherein the second portion has a rounded corner (Fig. 1).
Regarding claim 19, Yamashita teaches wherein the first portion is substantially rectangular and the second portion is non-rectangular (Fig. 1).
Regarding claim 20, Yamashita teaches wherein sidewalls of the first portion are aligned with sidewalls of the first gate electrode (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Bergendahl (U.S. PGPub 2014/0191296) in view of Choi (U.S. PGPub 2015/0187768).
Regarding claim 1, Bergendahl teaches first and second active regions with the long axes substantially parallel to a first direction (Fig. 6A, [0039], 141/142, first direction is vertical); gate electrodes arranged spaced apart in a second grid and on corresponding ones of the active regions, the long axis of the gate electrodes being oriented in a second direction, the second direction being substantially perpendicular to the first direction (Fig. 7A, [0041], second direction is horizontal); wherein the first and second active regions are separated relative to the second direction by a gap (Figs. 6A-7A), each gate electrodes includes a first segment and a gate extension, wherein each gate extension extends relative to the second direction beyond the corresponding active region and into the gap by a height (Fig. 7A, [0041]); and each gate extension relative to a plane defined by the first and second directions is substantially rectangular (Fig. 7A).
Bergendahl does not explicitly teach wherein each gate extension extends into the gap by a height Hext which is less than or equal to 150 nm.
Choi teaches wherein a gate electrode has an extension which extends along the long axis of the gate electrode and outside of the active region and is less than or equal to 150 nm (Figs. 1-3, [0014], [0026], gate overhang over 25-200 nm). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Choi with Bergendahl such that each gate extension extends into the gap by a height Hext which is less than or equal to 150 nm for the purpose of choosing an appropriate gate overhang for each gate (Choi, [0026]-[0027]).
Regarding claim 2, the combination of Bergendahl and Choi teaches wherein the height Hext is less than or equal to 100 nm (Figs. 1-3, [0014], [0026], gate overhang over 25-200 nm). In the case 
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi and Bergendahl for the reasons set forth in the rejection of claim 1.
Regarding claim 3, the combination of Bergendahl and Choi teaches wherein the height of the gate extension controls the mobility of the transistor (Choi, Fig. 2) and is therefore a result-effective variable. Mere optimization of a result effective variable is prima facie obvious. See MPEP 2144.05IIBf. Further, the Specification at [0030] teaches wherein the value of the height relative to the width has a larger range, preventing an argument that the claimed range is critical. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Choi and Bergendahl to arrive at the claimed limitation for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Bergendahl and Choi teaches wherein each segment extends, relative to the second direction, beyond the corresponding active region to a side of the corresponding active region opposite the gap (Bergendahl, Fig. 7A; Choi, Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Choi and Bergendahl for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Bergendahl and Choi teaches wherein each of the active regions comprises a plurality of fins (Bergendahl, [0039]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Choi and Bergendahl for the reasons set forth in the rejection of claim 1.
Regarding claim 7, Bergendahl does not explicitly teach wherein a height of the first gate extension in the second direction beyond the boundary of the first active region is less than or equal to 150 nm.

Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Choi with Bergendahl such that a height of the first gate extension in the second direction beyond the boundary of the first active region is less than or equal to 150 nm for the purpose of choosing an appropriate gate overhang for each gate (Choi, [0026]-[0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ALIA SABUR/Primary Examiner, Art Unit 2812